
	

113 HR 4883 IH: National Rare-Earth Cooperative Act of 2014
U.S. House of Representatives
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4883
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To provide for the establishment of a National Rare-Earth Refinery Cooperative, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the National Rare-Earth Cooperative Act of 2014.2.Findings; statement of policy(a)FindingsCongress makes the following finding:(1)Heavy rare-earth elements are critical for the national defense of the United States, advanced
			 energy technologies, and other desirable commercial and industrial
			 applications.(2)The Government Accountability Office has confirmed that the monopoly control of the People’s
			 Republic of China over the rare-earth value chain has resulted in
			 vulnerabilities in the procurement process of multiple United States
			 weapons systems.(3)China has leveraged its monopoly control over the rare-earth value chain to force American,
			 European, Japanese, and Korean corporations to transfer manufacturing
			 facilities, technology, and jobs to China in exchange for secure supply
			 contracts.(4)China’s increasingly aggressive mercantilist behavior has resulted in involuntary transfers of
			 technology, manufacturing facilities, and jobs as well as onerous trade
			 imbalances with the United States and trading partners of the United
			 States.(5)Direct links exist between heavy rare-earth mineralogy and thorium.(6)Thorium is a mildly radioactive element commonly associated with the lanthanide elements in the
			 most heavy rare-earth deposits that are located in the United States and
			 elsewhere.(7)Regulations regarding thorium represent a barrier to the development of the heavy rare-earth
			 industry that is based in the United States.(8)Balancing the strategic national interest objectives of the United States against economic and
			 environmental risks is best met through the creation of a rare-earth
			 cooperative.(9)A rare-earth cooperative could—(A)greatly increase rare-earth production;(B)ensure environmental safety; and(C)lower the cost of production and financial risks faced by rare-earth producers in the United
			 States.(10)Historically, agricultural and electric cooperatives have stood as some of the greatest success
			 stories of the United States.(b)Statement of policyIt is the policy of the United States to advance domestic refining of heavy rare-earth materials
			 and the safe storage of thorium in anticipation of the potential future
			 industrial uses of thorium, including energy, as—(1)thorium has a mineralogical association with valuable heavy rare-earth elements;(2)there is a great need to develop domestic refining capacity to process domestic heavy rare-earth
			 deposits; and(3)the economy of the United States would benefit from the rapid development and control of
			 intellectual property relating to the commercial development of
			 thorium-utilizing technology.3.DefinitionsIn this Act:(1)ActinideThe term actinide means all elements with atomic numbers of 89 or greater on the periodic table.(2)Consumer member(A)In generalThe term consumer member means a member of the Cooperative that is—(i)an entity that is part of, or has a role in, the value chain for rare-earth materials or rare-earth
			 products, including from the refined oxide state to the stage in which the
			 rare-earth elements are finished in any physical or chemical form
			 (including oxides, metals, alloys, catalysts, or component); or(ii)a consumer of rare-earth products.(B)InclusionsThe term consumer member includes—(i)a producer of or other entity that is part of the value chain for rare-earth materials, including
			 original equipment manufacturer producers, whose place of business is
			 located in or outside the United States;(ii)a defense contractor or contractors in the United States; and(iii)any government agency in the United States or outside the United States that invests in the
			 Cooperative.(3)CooperativeThe term Cooperative means the Thorium-Bearing Rare-Earth Refinery Cooperative established by section 4(a)(1).(4)Cooperative boardThe term Cooperative Board means the Board of Directors of the Cooperative established under section 4(b)(2).(5)CorporationThe term Corporation means the Thorium Storage, Energy, and Industrial Products Corporation established under section
			 5(a)(1).(6)Corporation boardThe term Corporation Board means the Board of Directors of the Corporation established under section 5(b)(1).(7)Executive committeeThe term Executive Committee means the executive committee established under section 5(b)(2).(8)Initial board of directorsThe term Initial Board of Directors means the initial Board of Directors for the Cooperative established under section 4(b)(1)(A).(9)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).(10)National laboratoryThe term national laboratory has the meaning given that term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(11)SecretaryThe term Secretary means the Secretary of Defense.(12)Supplier memberThe term supplier member means a rare-earth producer that enters into a contract to supply the Cooperative with rare-earth
			 ores.(13)TollingThe term Tolling means a fee-for-services contract between the Cooperative and a primary rare-earth producer under
			 which—(A)the producer retains ownership and control of the finished product; and(B)pays to the Cooperative a fee for services rendered by the Cooperative.(14)Unprocessed and unrefined oreThe term unprocessed and refined ore includes any ores or residual ores resulting from the mining, extraction, beneficiation, and
			 processing of other natural resources.4.Thorium-Bearing Rare-Earth Refinery Cooperative(a)Establishment(1)In generalThere is established a Cooperative, to be known as the Thorium-Bearing Rare-Earth Refinery Cooperative, to provide for the domestic processing of thorium-bearing rare-earth concentrates as residual
			 unprocessed and unrefined ores, in accordance with 10 CFR 40.12 and 13b as
			 it relates to the Cooperative.(2)Federal charter; ownershipThe Cooperative shall operate under a Federal charter.(3)Membership(A)CompositionThe Cooperative shall comprise—(i)supplier members; and(ii)consumer members.(B)Supplier members(i)In generalAs a condition of entering into a contract to supply the Cooperative with rare-earth ores, supplier
			 members provide rare-earth concentrates to the Cooperative at market
			 price.(ii)Capital contributionsAny supplier member that makes significant capital contributions to the Cooperative, as determined
			 by the Cooperative Board, may become a consumer member for purposes of the
			 distribution of profits of the Cooperative under subparagraph (D).(C)Consumer memberA consumer member—(i)shall make capital contributions to the Cooperative in exchange for entering into negotiated supply
			 agreements; and(ii)in accordance with the agreements entered into under clause (i), may acquire finished rare-earth
			 products from the Cooperative at market price.(D)Distribution of profitsAny profits of the Cooperative shall be distributed between supplier members and consumer members
			 in accordance with a formula established by the Cooperative Board.(b)Management(1)Initial board of directors(A)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall appoint the
			 Initial Board of Directors for the Cooperative, comprised of five members,
			 of whom—(i)one member shall represent the Defense Logistics Agency Strategic Materials program of the
			 Department of Defense;(ii)one member shall represent the Assistant Secretary of Defense for Research and Engineering;(iii)one member shall represent United States advocacy groups for rare-earth producers and original
			 equipment manufacturing interests;(iv)one member shall represent the United States Geological Survey; and(v)one member who shall—(I)not be affiliated with a Federal agency; and(II)be recommended for appointment by a majority vote of the other members of the Initial Board of
			 Directors appointed under clauses (i) through (iv).(B)DutiesThe Initial Board of Directors shall—(i)establish the charter, bylaws, and rules of governance for the Cooperative;(ii)make formative business decisions on behalf of the Cooperative; and(iii)assist in the formation of, and the provision of tasks and assignments to, the Corporation.(C)Standing memberThe member appointed under subparagraph (A)(v) shall remain on the Cooperative Board and
			 Corporation Board, until such time as—(i)the member voluntarily resigns; or(ii)a majority of the members of the Cooperative Board and a majority of the members of the Corporation
			 Board vote to remove the member from the Cooperative Board and the
			 Corporation Board.(D)TerminationThe Initial Board of Directors shall terminate on the date on which the initial members of the
			 Cooperative Board are appointed under paragraph (2).(2)Board of directors(A)In generalThe Board of Directors of the Cooperative shall comprise nine members, to be selected in accordance
			 with the bylaws of the Cooperative established under paragraph (1)(B)(i),
			 of whom—(i)five members shall be consumer members;(ii)two members shall be supplier members;(iii)one member shall represent an advocacy group for defense contractors, other rare-earth consumers,
			 and suppliers who are not represented by the Board or through direct
			 ownership in the Cooperative; and(iv)one member shall be the member of the Initial Board of Directors appointed under paragraph
			 (1)(A)(v).(B)PowersThe Cooperative Board may—(i)prescribe the manner in which business shall be conducted by the Cooperative;(ii)determine pay-out ratio formulas for consumer members and supplier members, based on—(I)the capital stock ratios of consumer members; and(II)the value of supply member contracts, as determined based on the volume, term, and distributions of
			 rare-earth concentrates relative to processing costs; and(iii)evaluate technologies and processes for the efficient extraction and refining of rare-earth
			 materials from various thorium-bearing ores.(C)Refinery and office locationsThe Cooperative Board shall establish the refinery and offices for the Cooperative at any locations
			 determined to be appropriate by the Cooperative Board.(c)Powers; duties(1)Investment partnershipsThe Cooperative shall seek to enter into domestic and international investment partnerships for the
			 development of the refinery.(2)Agreements; direct salesThe Cooperative may—(A)enter into equity, financial, and supply-based agreements or arrangements with value-added
			 intermediaries, equipment manufacturers, or consumers of rare-earth
			 products, and Federal, State, or local agencies to provide economic
			 incentives, leases, or public financing; and(B)engage in direct market sales of rare-earth products.(3)Supply contracts and tolling services(A)In generalThe Cooperative may—(i)directly purchase rare-earth materials obtained from any byproduct producers of rare-earths;(ii)transport those materials as unprocessed and unrefined ores, in accordance with part 40 of title
			 10, Code of Federal Regulations (parts 12–13b, or any corresponding
			 similar regulation or ruling);(iii)offer non-member supplier short-term or direct purchase contracts; and(iv)allow primary rare-earth producers to be tolling customers of the Cooperative.(B)RequirementsA tolling customer under subparagraph (A)(iii) shall—(i)retain control of the rare-earth products during the processing, refining, or value adding of the
			 rare-earth products by the Cooperative; and(ii)take possession of the rare-earth products after—(I)tolling services are rendered by the Cooperative; and(II)the Cooperative has received payment in full for the tolling services rendered.(C)FeeThe Cooperative may charge tolling customers under subparagraph (A)(iii) a tolling fee not to
			 exceed the sum of—(i)the amount equal to 110 percent of the total cost for tolling services rendered by the Cooperative
			 on behalf of the tolling customer; and(ii)the amount equal to five percent of the market value of the finished product provided to the
			 tolling customer by the Cooperative.(D)Applicable lawAny contract among consumer members, supplier members, tolling customers, and direct purchase
			 suppliers entered into under subparagraph (A)(iii) shall be protected as
			 provided in subsection 552(b)(4) of title 5, United States Code.(E)LimitationsA direct purchase non-member supplier under subparagraph (A)(ii) or a tolling customer under
			 subparagraph (A)(iii)—(i)shall not be considered to be a supplier member or otherwise be considered a member of the
			 Cooperative for purposes of this Act; and(ii)shall not participate in Cooperative profits or have voting rights with respect to the Cooperative.(d)Audits(1)In generalThe Cooperative shall retain an independent auditor to evaluate the extent to which Federal funds,
			 if any, made available to the Cooperative for research and development
			 activities have been expended in a manner that is consistent with the
			 purposes of this Act and the charter, bylaws, and rules of governance of
			 the Cooperative.(2)ReportsThe auditor retained under paragraph (1) shall submit to the Secretary of Defense, the Cooperative,
			 and the Comptroller General of the United States an annual report
			 containing the findings and determinations of the auditor.(3)Review by comptroller generalThe Comptroller General of the United States shall—(A)review each annual report submitted to the Comptroller General by the auditor under paragraph (2);
			 and(B)submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the
			 House of Representatives a report containing the comments of the
			 Comptroller General on the accuracy and completeness of the report and any
			 other matters relating to the report that the Comptroller General
			 considers appropriate.(e)Reimbursement of Federal GovernmentNot later than seven years following the date of the enactment of this Act, the Cooperative shall
			 reimburse the Federal Government for administrative costs associated with
			 the establishment of its charter.5.Thorium Storage, Energy, and Industrial Products Corporation(a)Establishment(1)In generalAs soon as practicable after the date of the enactment of this Act, the Cooperative Board, in
			 consultation with the Secretary of Defense, shall establish the Thorium
			 Storage, Energy, and Industrial Products Corporation to develop uses and
			 markets for thorium, including energy.(2)Federal charterThe Corporation shall operate under a Federal charter.(b)Management(1)Board of directors(A)In generalThe Board of Directors of the Corporation shall comprise five members.(B)Initial membersThe initial members of the Corporation Board shall consist of the following members, to be
			 appointed by the Secretary of Defense:(i)one member, who shall represent the Assistant Secretary of Defense for Research and Engineering;(ii)a J–7 who will represent the Director of the Joint Chiefs of Staff;(iii)one member, who shall represent United States advocacy groups for commercial development of thorium
			 in nuclear energy systems;(iv)one member, who shall represent a national laboratory; and(v)one member, who is the member of the Initial Board of Directors appointed under section
			 4(b)(1)(A)(v).(C)Subsequent membersSubject to subparagraphs (A) and (D), subsequent members of the Corporation Board and Executive
			 Committee shall be appointed in accordance with bylaws of the Corporation
			 established under paragraph (2)(B)(i).(D)Standing membersThe initial members appointed under clauses (iv) and (v) of subparagraph (B) shall remain on the
			 Corporation Board and the Executive Committee, until such time as—(i)the members voluntarily resign;(ii)in the case of a member appointed under subparagraph (B)(iv), a majority of the members of the
			 Corporation Board votes to remove the member from the Corporation Board;
			 or(iii)in the case of a member appointed under subparagraph (B)(v), a majority of the members of the
			 Corporation Board votes to remove the member from the Corporation Board
			 and the Cooperative Board.(2)Executive committee(A)In generalThe Executive Committee for the Corporation shall comprise the initial members of the Corporation
			 Board appointed under clauses (iv) and (v) of paragraph (1)(B).(B)DutiesThe Executive Committee shall—(i)establish the charter, bylaws, rules of governance, and corporate structure for the Corporation;
			 and(ii)make formative business decisions with respect to the Corporation.(c)Powers(1)Establishment of subsequent entities(A)In generalThe Corporation may establish one or more entities, to be known as an Industrial Products Corporation for the certification, licensing, insuring, and commercial development of all non-energy uses for
			 thorium (including thorium isotopes and thorium daughter elements),
			 including—(i)alloys;(ii)catalysts;(iii)medical isotopes; and(iv)other products.(B)Authority of entitiesThe entities described in subparagraph (A) may—(i)develop standards, procedures, and protocols for the approval of commercial and industrial
			 applications for thorium;(ii)carry out directly the production and sale of thorium-related non-energy products; and(iii)sell or license any production or sales rights to third parties.(C)Sale or distribution of industrial products corporation; creation of businesses and partnershipsTo develop and commercialize non-energy uses for thorium, the corporation Board may—(i)create, sell, or distribute the equity of an entity described in subparagraph (A); and(ii)establish partnerships with Federal agencies, foreign governments, and private entities relating to
			 businesses and activities of the entity.(2)Sale or distribution of corporation equity; creation of partnershipsTo develop and commercialize thorium energy, the Corporation may sell or distribute equity and
			 establish partnerships with the United States, foreign governments, and
			 private entities—(A)to create capital;(B)to develop intellectual property;(C)to acquire technology;(D)to establish business partnerships and raw material supply chains;(E)to develop commercial thorium energy systems;(F)to develop commercial systems for the reduction of spent fuel;(G)to develop hardened energy systems for the United States military; and(H)to develop process heat technologies systems for coal-to-liquid fuel separation, desalinization,
			 chemical synthesis, and other applications.(d)Duties(1)Ownership of thorium and related actinidesThe Corporation shall—(A)on a preprocessing basis, assume liability for and ownership of all thorium and mineralogically
			 associated or related actinides and decay products contained within the
			 monazite and other rare-earth mineralizations in the possession of the
			 cooperative;(B)separate the thorium from the rare-earth concentrates, take physical possession and safely store
			 all thorium-containing actinide byproducts, with the costs of the storage
			 to be paid by the Corporation from fees charged or revenue from sales of
			 other valuable actinides and decay products, and thus after—(i)develop new markets and uses for thorium;(ii)develop energy systems that utilize thorium; and(iii)develop, manage, and control national and international energy leasing and distribution platforms
			 related to thorium energy systems.(2)Safe, long-term storage; development of uses and marketsThe Corporation shall—(A)in consultation with the Administrator of the Environmental Protection Agency and the Secretary of
			 Energy, be responsible for the safe, long-term storage of all thorium and
			 thorium decay products generated through the Cooperative, consistent with
			 part 192 of title 40, Code of Federal Regulations (as in effect on the
			 date of the enactment of this Act), while taking into account the low
			 relative risks relating to thorium; and(B)develop uses and markets for thorium, including energy, by coordinating and structuring domestic
			 and international investment partnerships for the development of
			 commercial and industrial uses for thorium.(e)Audits(1)In generalThe Corporation shall retain an independent auditor to evaluate the extent to which Federal funds,
			 if any, made available to the Corporation for research and development
			 activities have been expended in a manner that is consistent with the
			 purposes of this Act and the charter, bylaws, and rules of governance of
			 the Corporation.(2)ReportsThe auditor retained under paragraph (1) shall submit to the Secretary of Defense, the Corporation,
			 and the Comptroller General of the United States an annual report
			 containing the findings and determinations of the auditor.(3)Review by comptroller generalThe Comptroller General of the United States shall—(A)review each annual report submitted to the Comptroller General by the auditor under paragraph (2);
			 and(B)submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the
			 House of Representatives a report containing the comments of the
			 Comptroller General on the accuracy and completeness of the report and any
			 other matters relating to the report that the Comptroller General
			 considers appropriate.(f)Reimbursement of Federal GovernmentNot later than seven years after the date of the enactment of this Act, the Corporation shall
			 reimburse the Federal Government for the administrative costs associated
			 with the establishment of its charter.6.Duties of Secretary of Defense(a)Advancement of rare-Earth initiativesThe Secretary shall coordinate with other Federal agencies to advance and protect—(1)domestic rare-earth mining;(2)the refining of rare-earth elements;(3)basic rare-earth metals production; and(4)the development and commercialization of thorium, including—(A)energy technologies and products; and(B)products containing thorium.(b)Annual reportsNot later than one year after the date of the enactment of this Act, and annually thereafter, the
			 Secretary shall submit to Congress a report that, for the period covered
			 by the report—(1)contains a description of the progress in the development of—(A)a domestic rare-earth refining capacity; and(B)commercial uses and energy-related uses for thorium; and(2)takes into account each report submitted to the Secretary by the Cooperative and the Corporation.(c)Federal agencies; national laboratoriesEach Federal agency (including the Nuclear Regulatory Commission and the Defense Advanced Research
			 Projects Agency), each national laboratory, and each facility funded by
			 the Federal Government shall provide assistance to the Cooperative and the
			 Corporation under this Act.(d)Institutions of higher educationEach institution of higher education is encouraged—(1)to develop training and national expertise in the field of thorium development; and(2)to promote—(A)the marketing of thorium;(B)the advancement of the strategic uses of thorium; and(C)salt chemistry science and radio chemists.7.Amendment to 10 U.S.C. 2533b, requiring only U.S. or NATO member nation rare earth materials in U.S. weapon systems(a)10 U.S.C. 2533b(a) RequirementShall be amended to add the following provision:  (3) Beginning January 1, 2020, all purchased or procured weapon systems must contain only U.S. or
			 NATO member nation produced and sourced rare earth materials, metals,
			 magnets, parts, and/or components.  The inclusion of any rare earth
			 materials that originate or pass through a non-NATO member nation is
			 prohibited.  No waivers shall be granted unless the lead contractor
			 seeking a waiver can demonstrate that it has pursued all possible
			 corrective actions, including direct investment into the supply chain..
